O’Hara, J..
I agree with Judge Holbrook that a jury-submissible case was made by the testimony and exhibits in this case. Fact issues were created and submitted to the jury under a proper charge requiring proof of the defendant’s guilt beyond a reasonable doubt. I find no basis for disturbing the jury’s verdict of guilty.
As to the claimed legal errors, all of them are within the purview of MCLA 769.26; MSA 28.1096; and GCR 1963, 529.1. The Supreme Court recently held that the statute and court rule are "different articulations of the same idea”. People v Robinson, 386 Mich 551, 562 (1972). That articulation is:
"No judgment or verdict shall be set aside or reversed or a new trial be granted * * * in any criminal case, on the ground of misdirection of the jury, or the improper admission or rejection of evidence, * * * unless * * * it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice.” MCLA 769.26, supra.
As mandated by Robinson, supra, and the statute itself, I have reviewed the whole record. I cannot find any suggestion that the defendant here did not have a fair trial or was in anywise denied due process. I am mindful in so holding that Robinson reaffirms what has always been the law of this state that the statute and its corollary *78court rule are not cure-alls for error and both must be applied within constitutional limitations. I have considered the constitutional limitations and I do not find that they have been violated as to the defendant herein.
Affirmed.
R. B. Burns, P. J., concurred.